Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "4-hydroxybutyl acetate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Fleischmann et al. (U.S. Patent 5,541,275) in view of Barnett et al. (U.S. Patent 4,812,510), Wu et al. (U.S. Patent Application Publication 2010/0330286 A1), Abe et al. U.S. Patent (4,959,428), and Rauterkus et al. (U.S. Patent 3,714,098)
With regard to the limitations of claims 1-4 and 8-9, Fleischmann discloses a process for preparing the biodegradable vinyl ester copolymers by free-radical copolymerization in the presence of from 0.005 to 0.5 mol %, based on the comonomer phase, of free-radical initiators (col. 2, lines 37-42). The preparation of the copolymers is preferably carried out in bulk or in solution. Copolymerization in emulsion or suspension is possible but here a partial hydrolysis of the cyclic ketene acetal has to be expected (col. 2, lines 58-61), and the copolymers prepared in suspension or emulsion can be used as binders for nonwovens, in particular those based on cellulose, and also as coating materials (col. 3, lines 35-37).  
Fleischmann discloses a biodegradable vinyl ester copolymer with a molecular weight (Mw) of >50,000 consisting essentially of:
a) at least one vinyl ester monomer selected from the group consisting of vinyl esters of unbranched and branched alkyl carboxylic acids having from 1 to 18 carbon atoms,

c) 0 to 65% by weight, based on the total weight of the copolymer, of at least one monomer selected from the group consisting of α-olefins, acrylic esters and methacrylic esters of alcohols having from 1 to 8 carbon atoms, and dialkyl maleates and dialkyl fumarates having unbranched or branched alkyl radicals having from 1 to 8 carbon atoms, which contains from 85 to 98% by weight of vinyl acetate and from 2 to 15% by weight of 2-methylene-1,3-dioxepane (col. 2, lines 20-22, claims 1 and 3).
It is noted that the amounts of vinyl acetate and 2-methylene-1,3-dioxepane are exactly within the claimed ranges as per claim 1.
With regard to the limitations of claims 1, 2, 4, and 7, Fleischmann does not disclose the claimed emulsion polymerization conditions such as a temperature and pH. 
Wu discloses conducting the emulsion polymerization reaction to a conversion level of at least 60% of monomers to the copolymer at a temperature selected from a temperature range of about 200C to about 850C. and at a pH value having an initial value selected from a pH range of greater than about 7 to about 10, where the pH value and the temperature stay in the pH range and the temperature range, respectively, at least until the conversion level is attained (claim 1).
Abe discloses that the emulsion polymerization is to be generally effected at a temperature of 40 to 900C, although it is not restricted thereby, and the pH value of the reaction product from 7 to 8 (col. 5, lines 36-38; examples).
0 to 900C (claims 1 and 7). 
All above references are analogous art because they are from the same field of endeavor concerning aqueous emulsion polymers and method for preparing the aqueous emulsion polymers.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the emulsion polymerization conditions such as a temperature and pH within the claimed ranges as independently taught by Wu, Abe and Miyazawa Rauterkus in Fleischmann’s process for preparing biodegradable vinyl ester copolymers with reasonable expectation of success, and thus to arrive at the subject matter of instant claims 1, 2, 4, and 7.
Furthermore it is noted that the claimed temperature and pH in the emulsion polymerization process are result-effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of the result effective variables, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a 
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).


Barnett discloses that the ionic comonomers are an ethylenically unsaturated compound, containing an ionizable acid functionality that is capable of undergoing addition polymerization. Useful ionic comonomers include sodium acrylamido-2-methylpropane sulfonate (Na-AMPS), sodium vinyl sulfonate, sodium sulfoethylmethacrylate, sodium styrene sulfonate, sodium 1-allyloxy 2-hydroxy propane sulfonate (Cop-1), sodium alkyl allyl sulfosuccinate (TREM LF-40*), mono- and diphosphated 2-hydroxyethyl methacrylate, and the like. Sodium acrylamide-2-methyl propane sulfonate is the most preferred, especially when used with the preferred surfactant sodium α-olefin sulfonate (col. 3, lines 52-63).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate a sulfur acid containing monomer or salt such as, for example, sodium acrylamide-2-methyl propane sulfonate as taught by Barnett in in Fleischmann’s process for preparing biodegradable vinyl ester copolymers with reasonable expectation of success in order to prepare vinyl acetate latex having a particle size below 700 Å. If all ionic monomers are charged to the reaction flask prior to the polymerization, the final particle size of the latex will be much larger as shown in the comparison examples. Ionic comonomers not only can replace conventional surfactants and reduce the particle size of vinyl acetate latex, but also improve the mechanical stability of vinyl acetate latex. The ionic comonomers must be metered in continuously and simultaneously with the monomer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411. The examiner can normally be reached on 9AM-5PM 
EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL BERNSHTEYN/
Primary Examiner, Art Unit 1762